The facts of this case are very clearly stated in the opinion of the Chief Justice.
In reference to the motion by the defendant to strike from the record the alleged letter from Ryan to Guinn, general agent of the defendant, dated June 30, 1918, the motion was properly refused. Mrs. Ryan testified that she personally mailed the original letter, of which that offered in evidence purported to be a copy, in the postoffice at Greenville, postage paid, containing check for $81.50. The presumption would arise that it was delivered in due course, and coupled with the fact that the check was received and cashed, the burden of disproving receipt was upon the defendant. This raised an issue of fact which was properly submitted to the jury.
It was also a question of fact for their determination whether or not the purported copy truly represented the contents of the original letter. For the purpose of this appeal from the order refusing to direct a verdict for the defendant, I will assume that the letter of June 30th was received by the defendant, and that the copy in evidence is a correct one.
The question for determination is whether or not the conduct of the general agent in reference to this letter constituted such evidence of waiver or estoppel as required the submission of that issue to the jury.
To restate the facts bearing immediately upon this issue: The policy was issued July 26, 1917, and the initial premium of $81.50 was paid at that time. On May 15, 1918, the insured entered an officers' training school, I assume not having enlisted at that time, but in fact entering the military. On June 23, 1918, he wrote the general agent, *Page 479 
notifying him of that fact and submitting to him this question. The answer to which he desired before paying the second premium:
"If I am killed or die in the service whether while in this country or abroad, can my beneficiary collect this policy?" — to which letter the general agent replied, June 25, 1918:
"In the event of your policy becoming a claim while you are in service, at home or abroad, the same is payable to your wife. But you will please be advised that when you receive your commission you will have to pay the extra war premium, which is $37.50 per thousand per year."
Then comes the questioned letter, dated June 30, 1918, from the insured to the the general agent, acknowledging his letter of the 25th and inclosing check for $81.50 and closing with this statement:
"I understand from yours of 25th that until I go abroad there is no extra war premium due on my policy."
This letter, if received, does not appear to have been answered. The defendant cashed the check, applying it to the second ordinary premium due July 26, 1918. The insured was commissioned as second lieutenant in August, was transferred to Camp Gordon, and thence to Camp Wadsworth, where he died in the service on October 4th No payment of the war premium was made by him, and no notice given to the defendant of his having been commissioned; the only notice given being June 23, 1918, of his having entered the officers' training school at Camp Sevier on May 15, 1918.
The condition quoted in the leading opinion from the application, providing for an annulment of the policy, is broader than the conditions set forth in the rider to the policy, which contains the war clause. The latter must control the former, and the former goes out of the case, particularly as it was shown that the letter of June 25th amounts to a waiver of the written permission required by the former. *Page 480 
The leading opinion declares that the contents of the letter of June 30, 1918, tended to show a waiver by the defendant of the requirement in question. It is an inadvertence, of course, to say that the contents of the letter could possibly have this effect; that letter simply contained a statement by the insured of his understanding of the conditions of the policy; what he thought could not bind the company. What was intended, I assume, is that the acceptance of the premium, accompanied as the remittance was with a statement of the insured's apprehension of the contract, unanswered and uncorrected, was evidence of such waiver. That is practically the sole issue in this appeal.
It will be noted that the insured was informed of the condition in the policy, and on June 23rd, after he had entered the training school, but before he was enlisted or commissioned, anticipating that he would be commissioned, he made inquiry of the company as to the effect his entering the training school would have on his policy, and, further as to the effect of his dying in the service, in this country or abroad, information which he stated he needed "before paying the premium due on July 26, 1918." The general agent of the company promptly, two days later, on June 25th, replied in as plain language as could possibly be employed:
"When you receive your commission you will have to pay the extra war premium, which is $37.50 per thousand per year."
Following this letter, and specifically in reply to it, the insured, on June 30th, still prior to the date of his commission August 26th, and notwithstanding the plain terms of the policy and the plainer terms of the general agent's letter of June 25th, expresses his construction of the policy and the letter to be that no extra war premium was due upon his policy until he went abroad. This misconstruction does not appear to have been corrected by the general agent, *Page 481 
and the contention of the plaintiff is that this conduct on his part was sufficient evidence of waiver to carry the case to the jury.
I adhere to the opinion expressed by me in the case ofWatson v. W.O.W., 116 S.C. 361, 108 S.E. 145, recently filed, that the facts here do not present a case of forfeiture, and that therefore waiver has no application. My views stated therein need not be repeated here. Particular attention however, is called to the quotation from the Arkansas case of Miller v. Ass'n., 138 Ark. 442; 212 S.W. 310; 7 A.L.R., 378. See, also, Reid v. Assur. Co., 204 Mo. App. 643;218 S.W. 957.
The real question is whether or not the failure of the general agent to correct the misapprehension of the wife of the insured expressed in the letter of June 30, purporting to have been signed by the insured, was such evidence of estoppel (not waiver) as justified or required the submission of that issue to the jury. In other words, it involved the application of the principle of estoppel by silence.
In the first place, it is by no means certain that, if the general agent had replied to that letter, stating to the insured that he was mistaken, that the policy in his possession plainly showed that the war assessment had to be paid within 31 days after his enlistment, that his letter of but five days before also plainly called his attention to this requirement, the insured would have paid the war assessment. It is entirely problematical; there is absolutely no evidence that he would. It is just as reasonable to suppose that he would, in order to have the war assessment, have kept the policy alive as to all contingencies except that not assumed by the company, suspended for the time being, to resume its normal state, as a bough when the restraining force is released.
But assume that he would have paid the assessment if his error had been corrected: The well-established principles *Page 482 
of estoppel by silence demonstrates conclusively to my mind that they cannot avail the plaintiff under the admitted facts here. "To make the silence of a party operate as an estoppel, the circumstances must have been such as to render it his duty to speak." 16 Cyc., 759. What made it the duty of the general agent to correct so inexcusable an error? There was the policy; there was the letter of June 30th; nothing could have been plainer. "They would not hear Moses and the prophets;" a third impressment offered no hope that he would be convinced. "It is essential that he should have had knowledge of the facts, and that the adverse party should have been ignorant of the truth." Id. "It must appear that it was his duty to speak, and that his silence or passive conduct actually misled the other to his prejudice." Id., 761. There is nothing to show that if the error had been corrected the insured would have complied, and that he was therefore "actually misled." McCormac v. Evans, 107 S.C. 43;92 S.E., 19.
"One is not estopped by silence when both parties know or have equal means of knowing the truth." 21 C.J., 1152, citing Wingert v. Snouffer  Ford, 134 Iowa, 97;108 N.W., 1035; 111 N.W., 432; Spahr v. Cape,143 Mo. App. 114; 122 S.W. 379; Garvey v. Harbison-WalkerRefractories Co., 213 Pa., 177; 62 Atl., 778. The insured had not only the policy, but the letter of June 25th, and his first letter of the 23rd, shows that his attention had been called to the subject. "The party relying thereon must not have had the means of knowing the true state of facts." 10 R.C.L., 684. The party claiming an estoppel has no right to shut his eyes to a condition that he not only has full opportunity of learning, but which is actually and pointedly called to his notice. Estoppel by silence is classed as a species of implied misrepresentation, a species of fraud. How can this implication stand in the light of the express provisions of the policy and the letter of June *Page 483 
25th? "Estoppel by silence can only arise when the silence would amount to a fraud, actual or constructive." 21 C.J., 1152. Is there the faintest suggestion of such a thing in the conduct of the general agent? As is held in Scaife v. Thomson, 15 S.C. 363:
"There is not the slightest evidence warranting the belief that their silence or nonaction was induced by an intention to deceive."
From these conclusions, it is my opinion, it follows that the Circuit Judge was in error in not directing a verdict for the plaintiff for the amount of the premiums paid, as requested by the defendant.
I think that he was in error also in excluding the testimony of Miss Hanft, the stenographer, to the effect that if the letter of June 30th had been received she would have corrected the apparent misapprehension of the insured. Ordinary testimony of what a witness would have done under certain assumed circumstances is too speculative and uncertain to have any great probative force, although such testimony in the matter of the delivery of a telegram has frequently been received. Wallingford v. Tel. Co., 53 S.C. 410;31 S.E., 275. But in a case of this nature, where the plaintiff relies upon estoppel by silence, so much a matter of intention, good faith, the absence of fraud, or a purpose to deceive, the testimony should have been received as throwing light upon the essential feature.
 *Page 1